TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00159-CR
                                      NO. 03-07-00160-CR




                                 Alexander Johnson, Appellant

                                                v.

                                  The State of Texas, Appellee



   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NOS. 3020464 & D-1-DC-02-300616, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Alexander Johnson seeks to appeal from an adjudication of guilt (number 3020464)

and an order revoking regular community supervision (number D-1-DC-02-300616). In both causes,

sentence was imposed on December 19, 2006. In the absence of a timely motion for new trial, the

deadline for perfecting appeal was January 18, 2007. Tex. R. App. P. 26.2(a)(1). Johnson’s pro se

notices of appeal were filed on February 20, 2007. Under the circumstances, we lack jurisdiction

to dispose of the purported appeals in any manner other than by dismissing them for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
              The appeals are dismissed.




                                           __________________________________________

                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: April 5, 2007

Do Not Publish




                                              2